Citation Nr: 1733771	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-19 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a right shoulder disorder, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied service connection for right knee and right shoulder disorders.  The case has since been returned to the RO in San Diego, California.

In June 2016, the Board remanded both issues for further evidentiary development.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Board received a March 2017 written statement from the Veteran and a July 2017 appellate brief from his representative indicating that the Veteran wished to withdraw the issues of service connection for right knee and right shoulder disorders.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal concerning the issue of entitlement to service connection for a right knee disorder have been met.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2016).

2.  The criteria for withdrawal of appeal concerning the issue of entitlement to service connection for a right shoulder disorder have been met.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

As indicated above, the issues on appeal were remanded by the Board in June 2016.

In March 2017, the Veteran stated that he desired to withdraw his appeal, specifically his October 2011 Notice of Disagreement regarding the disorders claimed as secondary to his service-connected left knee disability, to include his right knee disorder currently on appeal.  In the July 2017 appellate brief, his representative confirmed that the Veteran wished to withdraw all issues on appeal.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeals is the appropriate disposition.  38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board concerning these claims is not warranted, and the appeal of the claims is dismissed.  Id.













ORDER

The appeal seeking entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability, is dismissed.

The appeal seeking entitlement to service connection for a right shoulder disorder, to include as secondary to a service-connected left knee disability, is dismissed.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


